EXHIBIT 10.6

EMPLOYMENT AGREEMENT

AGREEMENT (the “Agreement”), dated as of March 2, 2012, by and between Chelsea
Therapeutics International, Ltd., a Delaware corporation with principal
executive offices at 3530 Toringdon Way, Unit 200, Charlotte, North Carolina
28277 (the “Company”), and DR. SIMON PEDDER, residing at 1347 Shinnecock Lane,
Fort Mill, South Carolina 29707 (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ the Executive as President
and Chief Executive Officer of the Company, and the Executive desires to
continue to serve the Company in those capacities, upon the terms and subject to
the conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

  (a) Services. The Executive will be employed by the Company as its President
and Chief Executive Officer. The Executive will report to the Board of Directors
of the Company (the “Board”) and shall perform such duties as are consistent
with his position as President and Chief Executive Officer (the “Services”). The
Executive agrees to perform such Services faithfully, to devote substantially
all of his working time, attention and energies to the business of the Company,
and while he remains employed, not to engage in any other business activity that
is in conflict with his duties and obligations to the Company.

 

  (b) Acceptance. Executive hereby accepts such employment and agrees to render
the Services.

 

2. Term.

Subject to earlier termination in accordance with Section 9 of this Agreement,
the Executive’s employment under this Agreement shall commence as of January 1,
2012 or such other date as may be agreed to by the Parties (the “Effective
Date”) and shall continue for a term of three (3) years (the “Initial Term”).
The Term may be extended for additional one (1) year periods upon the mutual
written agreement of the Executive and the Board. In the event that either party
determines not to extend the Term, such party will provide the other party with
at least 90 days prior written notice. (The Initial Term and any extensions
thereof are hereinafter referred to together as the “Term.”)

 

3. Best Efforts; Place of Performance.

 

  (a)

The Executive shall devote substantially all of his business time, attention and
energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other

 

1



--------------------------------------------------------------------------------

  business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, that will interfere with the performance by
the Executive of his duties hereunder or the Executive’s availability to perform
such duties or that will adversely affect, or negatively reflect upon, the
Company.

 

  (b) The duties to be performed by the Executive hereunder shall be performed
in North Carolina or at such place as may be agreed upon by the Executive and
the Board.

 

4. Directorship. The Company shall use its best efforts to cause the Executive
to be elected as a member of its Board throughout the Term and shall include him
in the management slate for election as a director at every stockholders meeting
during the Term at which his term as a director would otherwise expire. The
Executive agrees to accept election, and to serve during the Term, as director
of the Company, without any compensation therefor other than as specified in
this Agreement.

 

5. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

 

  (a) Base Salary. The Company shall pay Executive a salary (the “Base Salary”)
equal to Four Hundred Ninety-One Thousand Dollars ($491,000) per year. Payment
shall be made in accordance with the Company’s normal payroll practices. The
amount of increase reflected in this Base Salary as compared to the salary rate
being paid immediately prior to the Term shall be paid retroactively to
January 1, 2012. Employee’s Base Salary shall be subject to annual review by the
Board and may be adjusted in the Board’s discretion.

 

  (b) Incentive Bonus. The Executive shall participate in the Company’s annual
incentive bonus program for executive officers. Under the incentive bonus
program, the Executive shall be entitled to an additional annual bonus (the
“Incentive Bonus”) in an amount targeted at 50% of his Base Salary if the fiscal
year corporate goals set by the Board or Compensation Committee and communicated
to the Executive are achieved at 100% as determined by the Board in its
reasonable discretion. The Board or Compensation Committee has the authority to
increase the Incentive Bonus to up to 75.0% of the Executive’s Base Salary if
the fiscal year corporate goals are exceeded or based on exemplary performance
during the fiscal year by Executive. The Incentive Bonus shall be payable either
as a lump-sum payment or in installments as determined by the Board or
Compensation Committee in its sole discretion. In either case, the entire amount
must be paid no later than the March 15 of the calendar year immediately
following the calendar year in which the fiscal year ends. The Board or
Compensation Committee shall annually review the Incentive Bonus to determine
whether an increase in the amount thereof is warranted.

 

  (c) Option Grants and Equity Awards.

Executive shall be entitled to participate in any stock option or equity
compensation plan or program maintained by the Company and shall receive grants
and awards under such plans or programs commensurate with his position as
President and Chief Executive Officer.

 

2



--------------------------------------------------------------------------------

  (d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
or authorized by Executive from all amounts payable to the Executive under this
Section 5.

 

  (e) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary business expenses incurred by the Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.

 

  (f) Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called “fringe” benefits) as the Company shall make available to
its senior executives from time to time. In addition, the Company shall
reimburse the Executive for any calendar year for his reasonable medical
licensing fees and other professional dues incurred during the Term provided
that the Executive remains in the employ of the Company. The Company shall
reimburse Executive for such fees and dues promptly upon receipt of appropriate
proof of the Executive’s expenditures. To receive reimbursement, Executive must
provide proof of the expenditures to the Company within 45 days of the date on
which the expense was incurred. The Company’s reimbursement must be paid not
later than 30 days after receipt of proof of the expenditures. The amount of
such fees and dues eligible for reimbursement during a calendar year shall not
affect the amount of such fees and dues eligible for reimbursement during any
other calendar year. The Executive’s right to reimbursement of medical licensing
fees and other professional dues shall not be subject to liquidation or exchange
for another benefit.

 

  (g) Vacation. The Executive shall, during the Term, be entitled to a vacation
of five (5) weeks per annum, in addition to holidays observed by the Company.
The Executive shall not be entitled to carry any vacation forward to the next
year of employment and shall not receive any compensation for unused vacation
days upon termination of employment or otherwise.

 

6. Confidential Information and Inventions.

 

  (a)

The Executive recognizes and acknowledges that in the course of his duties he is
likely to receive confidential or proprietary information owned by the Company,
its affiliates or third parties with whom the Company or any such affiliates has
an obligation of confidentiality. Accordingly, during and after the Term, the
Executive agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information (as defined below) owned by, or received by or on behalf of, the
Company or any of its affiliates. “Confidential and Proprietary Information”
shall include, but shall not be limited to, confidential or proprietary
scientific or technical information, data, formulas and related concepts,
business plans (both current and under development), client lists, promotion and
marketing programs, trade secrets, or any other confidential or proprietary

 

3



--------------------------------------------------------------------------------

  business information relating to development programs, costs, revenues,
marketing, investments, sales activities, promotions, credit and financial data,
manufacturing processes, financing methods, non-public personnel information,
plans or the business and affairs of the Company or of any affiliate or client
of the Company. The Executive expressly acknowledges the trade secret status of
the Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.

 

  (b) Except with prior written authorization by the Company, the Executive
agrees not to disclose or publish any of the Confidential and Proprietary
Information, or any confidential, scientific, technical or business information
of any other party to whom the Company or any of its affiliates owes an
obligation of confidence, at any time during or after his employment with the
Company.

 

  (c) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the Term shall be the
sole property of the Company to the maximum extent permitted by applicable law
and, to the extent permitted by law, shall be “works made for hire” as that term
is defined in the United States Copyright Act (17 U.S.C.A., Section 101). The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. The
Executive hereby assigns to the Company all right, title and interest he may
have or acquire in all such Inventions; provided, however, that the Board may in
its sole discretion agree to waive the Company’s rights pursuant to this
Section 6(c) with respect to any Invention that is not directly or indirectly
related to the Company’s business. The Executive further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights or other rights on such Inventions in
any and all countries, and to that end the Executive will execute all documents
necessary:

 

  (i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

  (ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

4



--------------------------------------------------------------------------------

  (d) The Executive acknowledges that while performing the services under this
Agreement, the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its affiliates (the “Third
Party Inventions”). The Executive understands, acknowledges and agrees that all
rights to, interests in or opportunities regarding, all Third-Party Inventions
identified by the Company, any of its affiliates or either of the foregoing
persons’ officers, directors, employees (including the Executive), agents or
consultants during the Employment Term shall be and remain the sole and
exclusive property of the Company or such affiliate and the Executive shall have
no rights whatsoever to such Third-Party Inventions and will not pursue for
himself or for others any transaction relating to the Third-Party Inventions
which is not on behalf of the Company.

 

  (e) The provisions of this Section 6 shall survive any termination of this
Agreement.

 

7. Non-Competition, Non-Solicitation and Non-Disparagegment.

 

  (a) While Executive is employed by the Company and for a period of twelve
(12) months after the termination or cessation of such employment by either
party for any reason whatsoever, Executive will not, directly on his own behalf
or indirectly for or in conjunction with others:

 

  (i) Within the Restricted Territory (as defined in subsection (b) below),
engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise) in competition
with the Company, where such business or enterprise develops, manufactures,
markets, licenses or sells any products designed to treat immunological
diseases, including but not limited to rheumatoid arthritis (“RA”), cancer,
psoriasis, and other anti-inflammatory conditions or any other conditions
including but not limited to neurogenic orthostatic hypotension, intradialytic
hypotension and fibromyalgia that compete with the products being sold or
developed by the Company at the time of Executive’s termination (collectively,
the “Competitive Products”) in any management or executive role or in any
position (whether as an employee, contractor or consultant) in which Executive
or a third party would benefit from Executive’s use or disclosure of the
Company’s Confidential Information;

 

  (ii) Within the Restricted Territory, solicit or accept employment or be
retained by an individual or entity who, at any time during the term of this
Agreement, was an agent, client, licensee, or customer of the Company, where the
Executive would have any management or executive role or be in any position
(whether as an employee, contractor or consultant) in which the Executive or a
third party would benefit from Executive’s use or disclosure of the Company’s
Confidential Information;

 

  (iii) Within the Restricted Territory, become financially interested in an
enterprise that is engaged, as a substantial part of its operations, in selling
the Competitive Products; provided, however, that nothing in this Agreement
shall be construed to prevent Executive from owning less than five percent
(5%) of the outstanding voting securities of any entity whose voting securities
are listed on a national securities exchange or quoted by the NASDAQ automated
quotation system;

 

5



--------------------------------------------------------------------------------

  (iv) Solicit or accept the business of any customer of the Company whom
Executive solicited or serviced for the Company during the last twelve
(12) months of Executive’s employment with the Company; and/or

 

  (v) Solicit or induce any employee, consultant, or independent contractor of
the Company to terminate the employment or contracting relationship with the
Company.

 

  (b) For purposes of this Agreement, the “Restricted Territory” means the
United States of America and Canada.

 

  (c) During the Term of this Agreement and at all times thereafter, the Company
and Executive each further agree that neither party shall directly or indirectly
disparage the name or reputation of the other party or any of its affiliates,
including but not limited to, any officer, director, employee or shareholder of
the Company or any of its affiliates.

 

  (d) If Executive breaches any provisions of this Agreement or there is a
threatened breach, then, in addition to any other rights which the Company may
have, the Company shall (i) be entitled to injunctive relief to enforce these
restrictions and (ii) have the right to require Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments and
other benefits (collectively, the “Benefits”) derived or received by Executive
as a result of any transaction constituting a breach of any of the provisions of
Section 7 and Executive hereby agrees to account for and pay over such Benefits
to the Company.

 

  (e) Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

  (f) The provisions of this Section 7 shall survive any termination of this
Agreement.

 

8. Representations and Warranties by the Executive.

 

6



--------------------------------------------------------------------------------

The Executive hereby represents and warrants to the Company as follows:

 

  (a) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.

 

  (b) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

9. Termination. The Executive’s employment hereunder shall terminate immediately
upon the Executive’s death. In addition, this Agreement may be terminated as
follows:

 

  (a) The Executive’s employment hereunder may be terminated by the Board for
Cause. “Cause” shall be determined by a majority of the Board (excluding
Executive) and shall mean:

 

  (i) The willful failure, disregard or refusal by the Executive to perform his
duties hereunder;

 

  (ii) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way (whether financial or otherwise), the
business or reputation of the Company or any of its affiliates, including but
not limited to, any officer, director, executive or shareholder of the Company
or any of its affiliates.

 

  (iii) Willful misconduct by the Executive in respect of the duties or
obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to lawful directions received by the
Executive from the Board;

 

  (iv) The Executive’s conviction of any felony (including entry of a nolo
contendere or no contest plea);

 

  (v) The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, discrimination based on race, color,
religion, sex, national origin, age, disability or other status protected by
law), unless the Executive’s actions were specifically directed by the Board;

 

  (vi) Any misappropriation or embezzlement of the property of the Company or
its affiliates (whether or not a misdemeanor or felony);

 

7



--------------------------------------------------------------------------------

  (vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8
of this Agreement; and

 

  (viii) Breach by the Executive of any provision of this Agreement other than
those contained in Sections 6, 7 or 8 that, if capable of being cured, is not
cured by the Executive within thirty (30) days after notice thereof is given to
the Executive by the Company.

 

  (b) The Executive’s employment hereunder may be terminated by the Board due to
the Executive’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur (i) when the Board has provided a written termination
notice to the Executive supported by a written statement from a reputable
independent physician to the effect that the Executive shall have become so
physically or mentally incapacitated as to be unable to resume, within the
ensuing twelve (12) months, his employment hereunder by reason of physical or
mental illness or injury with or without a reasonable accommodation, or
(ii) upon rendering of a written termination notice by the Board after the
Executive has been unable to substantially perform his duties hereunder for 90
or more consecutive days, or more than 120 days in any consecutive twelve month
period, by reason of any physical or mental illness or injury with or without a
reasonable accommodation. For purposes of this Section 9(b), the Executive
agrees to make himself available and to cooperate in any reasonable examination
by a reputable independent physician retained by the Company.

 

  (c) The Executive’s employment hereunder may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean any of
the following: (i) the assignment to the Executive of duties materially
inconsistent with the Executive’s position, duties, responsibilities, titles or
offices as described herein; (ii) any material reduction by the Corporation of
the Executive’s duties and responsibilities; (iii) any material reduction by the
Corporation of the Executive’s compensation or benefits payable hereunder (it
being understood that a reduction of benefits applicable to all employees of the
Corporation, including the Executive, shall not be deemed a reduction of the
Executive’s compensation package for purposes of this definition); or (iv) the
occurrence of any of the events in clauses (i), (ii) or (iii) of this Section
9(c) after the occurrence of a Change of Control (as defined in Section 10 of
this Agreement).

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless Executive gives written notice of termination for Good Reason
within fifteen (15) days after the event giving rise to Good Reason occurs, and
the Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Executive’s notice of termination,
within thirty (30) days after the date on which Executive gives written notice
of termination.

 

10. Compensation upon Termination.

 

  (a)

If the Executive’s employment terminates as a result of his death or Disability,
the Company shall pay to the Executive or to the Executive’s estate, as
applicable, his Base Salary for a period of one (1) year following the date of
termination and any earned but unpaid Incentive Bonus, plus any unpaid
reimbursement amounts for business expenses, medical licensing fees, or
professional dues incurred through the date of his Death or Disability. The
Company shall pay the Base Salary in equal bi-monthly installments, beginning
within fifteen (15) days immediately following his termination. The Company
shall pay any other amounts

 

8



--------------------------------------------------------------------------------

  due pursuant to this paragraph at the same time the amount would have been
paid had the Executive remained employed by the Company. Payments to be made
under this paragraph are hereby designated and shall at all times be treated as
a series of separate payments and not a single payment pursuant to Treasury
Regulation § 1.409A-2(b)(2)(iii). Except as provided under the terms of the
Company’s employee benefit plans (as generally applied to executive officers,
the Executive shall have no further entitlement to any other compensation or
benefits from the Company.

 

  (b) If the Executive’s employment is terminated by the Board for Cause, then
the Company shall pay to the Executive his Base Salary through the date of his
termination and any expense reimbursement amounts owed through the date of
termination. Except as provided under the terms of the Company’s employee
benefit plans (as generally applied to executive officers ), the Executive shall
have no further entitlement to any other compensation or benefits from the
Company.

 

  (c) If the Executive’s employment is terminated by the Company (or its
successor) other than for Cause (and not due to Executive’s death or Disability)
or by the Executive for Good Reason, if (i) such termination results in Employee
incurring a “separation from service” as defined under Treasury Regulation
1.409A-1(h); (ii) Employee has not breached this Agreement; and (c) Employee
signs and does not revoke within 60 days after the termination date a general
release of claims against the Company related to his employment (the “Release”),
in form and substance satisfactory to the Company:

 

  (i) the Company (or its successor, as applicable) shall:

 

  (1) Continue to pay to the Executive an amount equal to his Base Salary until
the end of the Term or for a period of one year following such termination,
whichever is longer, and any earned but unpaid Incentive Bonus, all minus any
federal, state and local payroll taxes and other withholdings legally required
or properly requested by Employee, plus any unpaid reimbursement amounts for
business expenses, medical licensing fees, or professional dues incurred through
the date of termination; and

 

  (2) Pay to the Executive an amount equal to COBRA premiums that would be paid
by the Executive each month for continuation coverage for Executive and his
spouse and dependents for a period of twelve (12) months, but only to the extent
such COBRA premiums exceed the premiums or contributions the Executive would
have paid for such coverage as an active employee of the Company.

The Company shall pay the Base Salary in equal bi-monthly installments,
beginning within fifteen (15) days immediately following his termination.
Notwithstanding the foregoing, any amount that would be payable within the
60-day period following Executive’s termination if Executive signed and did not
revoke the general release on the day of his termination shall be delayed until
the 61st day following Executive’s termination. The Company shall pay the COBRA
payment on the first day of the month immediately following the month to which
it relates. Each such COBRA payment shall be treated as taxable wages to the
Executive. The Company shall pay any other amounts due pursuant to this
paragraph at the same time the amount would have been paid had the Executive
remained employed by the Company;

 

9



--------------------------------------------------------------------------------

  (ii) On the termination date,

 

  (1) All of Executive’s stock options, stock awards, and other grants of equity
compensation shall be accelerated and deemed to have vested as of the
termination date (without regard to any installment exercise limitations set
forth in the applicable award or grant agreements); and

 

  (2) All of Executive’s stock options, stock awards, and other grants of equity
compensation that are awarded during the Term and that are subject to exercise
shall remain exercisable until the earlier of (x) 180 days following Executive’s
termination, or (y) the latest date upon which the award or grant could have
expired by its original terms if the Executive had remained employed; and

 

  (iii) Except as provided under the terms of the Company’s employee benefit
plans (including but not limited to 401(k), group insurance and equity
compensation plans), the Executive shall have no further entitlement to any
other compensation or benefits from the Company.

 

  (d) Unless otherwise agreed by the Company and the Executive, if the
Executive’s employment is terminated by the Company (or its successor) within 90
days of the occurrence of a Change of Control and on the date of the Change of
Control the fair market value of the Company’s Common Stock, in the aggregate,
as reported by NASDAQ Capital Markets or otherwise as determined in good faith
by the Board on the date of such Change of Control, is less than $50,000,000,
then the Company (or its successor, as applicable) shall continue to pay to the
Executive an amount equal to his Base Salary, plus any unpaid reimbursement
amounts for business expenses, medical licensing fees, or professional dues
incurred through the date of termination and shall pay to the Executive an
amount equal to COBRA premiums that would be paid by the Executive each month
for continuation coverage for Executive and his spouse and dependents, but only
to the extent such COBRA premiums exceed the premiums or contributions the
Executive would have paid for such coverage as an active employee of the
Company, until the end of the term or for a period of one year following such
termination, whichever is shorter, as well as any expense reimbursement amounts
owed through the date of termination. All Stock Options shall be accelerated and
deemed to have vested as of the termination date. Except as provided under the
terms of the Company’s employee benefit plans (as generally applied to executive
officers ), the Executive shall have no further entitlement to any other
compensation or benefits from the Company, including but not limited to the
separation payments set forth in Section 10(c).

For purposes of this Agreement, “Change of Control” means (i) the acquisition,
directly or indirectly, following the date hereof, by any person (as such term
is defined in Section 3(a)(9) and as modified and used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended), of securities of
the Company resulting in such person owning, after such acquisition, in excess
of fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, (ii) the disposition by the Company (whether direct or
indirect, by

 

10



--------------------------------------------------------------------------------

sale of assets or stock, merger, consolidation or otherwise) of all or
substantially all of its business and/or assets in one transaction or series of
related transactions (other than a merger effected exclusively for the purpose
of changing the domicile of the Company or otherwise unrelated to a change of
majority ownership or control of the Company or the business and/or assets of
the Company involved in such transaction) or (iii) the individuals who on the
date of this Agreement constitute the Board and any subsequent Board-approved
directors cease for any reason to constitute a majority of the Board (for this
purpose a “Board-approved director” is any director duely elected or appointed
according to the Company’s bylaws after the date of this Agreement and whose
nomination, election or appointment was approved by a vote of the directors then
in office who either were directors of the Company on the date of this Agreement
or whose election or appointment was previously so approved).

 

  (e) Except as provided under the terms of the Company’s employee benefit plans
(as generally applied to executive officers), this Section 10 sets forth the
only obligations of the Company with respect to the termination of the
Executive’s employment with the Company, and the Executive acknowledges that,
upon the termination of his employment, he shall not be entitled to any payments
or benefits which are not explicitly provided in Section 10 or under the terms
of the Company’s employee benefit plans.

 

  (f) Following expiration and non-renewal of the Term, should the Company, in
its sole discretion require that the Executive continue to comply with the terms
of Section 7 hereof following termination of Executive’s employment, the Company
shall pay the Executive his Base Salary for a period of one year. The Company
shall pay the Base Salary in equal bi-monthly installments, beginning within
fifteen (15) days immediately following his termination. The Company (or its
successor, as applicable) shall pay any other amounts due pursuant to this
paragraph at the same time the amount would have been paid had the Executive
remained employed by the Company. In the event of the termination of Executive’s
employment pursuant to Section 10(b) or 10(c) hereof, then Executive shall
continue to comply with the terms of Section 7 hereof without any additional
consideration paid by the Company.

 

  (g) Upon termination of the Executive’s employment hereunder for any reason,
the Executive shall be deemed to have resigned as director of the Company,
effective as of the date of such termination.

 

  (h) Payments to be made under this Section 10 are hereby designated and shall
at all times be treated as a series of separate payments and not a single
payment pursuant to Treasury Regulation § 1.409A-2(b)(2)(iii). To the maximum
extent permitted under Section 409A, the payments described in this Section 10
are intended to qualify as short-term deferrals meeting the requirements of
Treas. Reg. § 1.409A-1(b)(9)(iii).

 

  (i)

To the extent applicable, the parties hereto intend that this Agreement comply
with Section 409A of the Code and all guidance or regulations thereunder
(“Section 409A”), including without limitation compliance with all applicable
exemptions from Section 409A (e.g., the short-term deferral exception). The
parties hereby agree that this Agreement shall at all times be construed in a
manner to comply with Section 409A and that should any provision be found not in
compliance with Section 409A, the parties are hereby contractually obligated to
execute any and all amendments to this Agreement deemed necessary and required

 

11



--------------------------------------------------------------------------------

  by legal counsel for the Company to achieve compliance with Section 409A. In
the event amendments are required to be made to this Agreement to comply with
Section 409A, the Company shall use its commercially reasonable best efforts to
provide the Executive with substantially the same benefits and payments he would
have been entitled to pursuant to this Agreement had Section 409A not applied,
but in a manner that is compliant with Section 409A. The manner in which the
immediately preceding sentence shall be implemented shall be the subject of good
faith negotiations of the parties. The parties also agree that in no event shall
any payment required to be made pursuant to this Agreement that is considered
deferred compensation within the meaning of Section 409A be accelerated or
deferred in violation of Section 409A. The parties further agree that any
payments of deferred compensation that are to be made as a result of the
Executive’s separation from service must be delayed pursuant to Section 409A
until the earlier of the day that is six (6) months plus one day after such
separation from service, or death of the Executive, but only if the Executive is
determined to be a “specified employee” (as that term is defined in
Section 409A) and only to the extent the delay is required under Section 409A.

 

  (j) If Executive dies prior to receiving any or all of the payments, monthly
installments or benefits to which he is due under this Section 10, then such
remaining payments, monthly installments or benefits shall be payable to his
estate with no change in the time or form of payment.

 

  (k) The provisions of this Section 10 shall survive any termination of this
Agreement.

 

11. Miscellaneous.

 

  (a) This Agreement is governed by and will be construed and interpreted in
accordance with the laws of the State of North Carolina, without reference to
its conflict of laws principles.

 

  (b)

Any dispute arising out of, or relating to, this Agreement or the breach
thereof, or regarding the interpretation thereof (except for any disputes
arising out of or related to Sections 6 or 7 of the Agreement), shall be finally
settled by binding arbitration conducted in Charlotte, North Carolina and
administered by the American Arbitration Association (“AAA”) pursuant to its
then-current Employment Arbitration Rules and Mediation Procedures (available at
www.adr.org). The arbitration shall be conducted by a single experienced
arbitrator or retired judge, to be chosen via the AAA’s selection procedures.
The arbitrator’s award shall be final and binding. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator may award monetary damages and, in the arbitrator’s
discretion, attorneys’ fees and/or costs to the prevailing party if allowed by
statute. The arbitrator may not award punitive damages or any other type of
exemplary damages unless such damages are specifically authorized by statute.
Any filing fees and the fees and costs of the arbitrator shall be paid equally
by the Company and Executive. Each party shall pay the fees of his or her
attorneys, the expenses of his or her witnesses, and any other expenses that
party incurs in connection with the arbitration. For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration and for purposes of Sections 6 and 7 hereof, the parties hereby
submit to the sole and exclusive jurisdiction of the state or

 

12



--------------------------------------------------------------------------------

  federal courts sitting in Mecklenburg County, North Carolina, and agree that
service of process in such arbitration or court proceedings shall be
satisfactorily made upon it or him if sent by registered mail addressed to it or
him at the address referred to in Section 11(g) of this Agreement.

 

  (c) This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, legal representatives, successors
and assigns.

 

  (d) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.

 

  (e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

  (f) The failure of either party to insist upon the strict performance of any
of the terms, conditions and provisions of this Agreement shall not be construed
as a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

  (g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

 

  (h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

  (i) As used in this Agreement, “affiliate” of a specified Person shall mean
and include any Person controlling, controlled by or under common control with
the specified Person.

 

  (j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

13



--------------------------------------------------------------------------------

  (k) This Agreement may be executed in any number of counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CHELSEA THERAPEUTICS

INTERNATIONAL, LTD.

By:   /s/ Kevan Clemens   Name:    Kevan Clemens   Title:      Chairman of the
Board of Directors

 

EXECUTIVE By:   /s/ Simon Pedder   Name:    Dr. Simon Pedder

 

15